Citation Nr: 0406968	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  03-07 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of 
shrapnel wounds.

2.  Entitlement to service connection for squamous cell 
cancer of the mouth, including as secondary to in-service 
herbicide exposure.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), and if so, whether service 
connection is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from September 1968 to August 
1971.  His claims come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

In VA Forms 21-526 (Veteran's Application for Compensation or 
Pension) received at the RO in July 1977, February 1980, and 
March 1988, the veteran raised claims of entitlement to 
service connection for a dental disorder, hemorrhoids, and a 
left foot fracture.  Also, in his statement received in 
September 2002, the veteran appears to raise a claim of 
entitlement to benefits based on sterility claimed to have 
resulted from herbicide exposure.  The Board refers these 
claims to the RO for appropriate action.

The RO has characterized the third issue on appeal as 
entitlement to service connection for PTSD, but insofar as 
that benefit was denied in a final RO decision dated in June 
1988, the issue before the Board is actually whether the 
veteran has submitted new and material evidence to reopen a 
previously denied claim of entitlement to service connection 
for PTSD.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 
(Fed. Cir. 1996).  Given this fact, the Board has 
recharacterized the issue on appeal as previously noted.  In 
light of the favorable decision to reopen the claim, the 
veteran is not prejudiced by this recharacterization of the 
issue on appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).

In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
received at the RO in February 2003, the veteran requested a 
Board hearing before a Veterans Law Judge at the RO.  The 
Board acknowledged the veteran's request in a letter dated 
March 2003, but in a written statement received the same 
month, the veteran indicated that he wanted to withdraw his 
hearing request.  Based on this signed statement, the Board 
considers the veteran's hearing request withdrawn pursuant to 
38 C.F.R. § 20.702(e) (2003).

The Board addresses the issue of entitlement to service 
connection for residuals of shrapnel wounds, as well as the 
merits of the veteran's reopened PTSD claim, in the Remand 
section of this decision.  With regard to all remanded 
issues, the Board transfers the veteran's case to the RO via 
the Appeals Management Center, in Washington, DC, after which 
VA will notify the veteran and his representative if further 
action is required on their part. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim for service connection for squamous 
cell cancer of the mouth, explained to him who was 
responsible for submitting such evidence, and obtained and 
fully developed all other evidence necessary for an equitable 
disposition of that claim. 

2.  The veteran served in the Republic of Vietnam and is 
presumed to have been exposed to herbicides.

3.  Cancer of the mouth is not related to the veteran's 
period of active service, including his presumed in-service 
herbicide exposure.

4.  The RO denied the veteran entitlement to service 
connection for PTSD in an unappealed rating decision dated 
June 1988.

5.  The evidence received since June 1988 was not previously 
submitted to agency decisionmakers, is neither cumulative, 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  




CONCLUSIONS OF LAW

1.  Squamous cell cancer of the mouth, was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)).  
Implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In this case the veteran filed the claims leading to the 
instant appeal only after the enactment of the VCAA.  With 
respect to PTSD, the Board's decision to reopen such claim 
herein is completely favorable to the veteran and further 
consideration of the merits of the claim is deferred pending 
additional notification and development as discussed in the 
REMAND.  With respect to the veteran's claim of entitlement 
to service connection for cancer of the mouth, VA has 
complied with both the notification and assistance 
requirements of the VCAA and its implementing regulations, as 
discussed herein below.

First, the RO notified the veteran of the information needed 
to substantiate his claim of entitlement to service 
connection for mouth cancer and explained to him who was 
responsible for obtaining such information.  

In a letter dated in May 2002, the RO acknowledged the 
veteran's claim and informed him that, to prevail in that 
claim, he needed to submit competent medical evidence 
relating his mouth cancer to service.  The RO requested the 
veteran to identify all information that he wanted the RO to 
retrieve on his behalf and to sign the enclosed forms 
authorizing the release of his medical records so that the RO 
could retrieve and associate them with the claims file.  The 
RO also requested the veteran to identify all VA treatment 
providers, their location and the dates of treatment so that 
the RO could request the veteran's treatment records.  The RO 
indicated that it had already requested the veteran's 
treatment records from multiple private providers the veteran 
had identified.  The RO explained to the veteran that it 
would make reasonable efforts to assist in developing the 
veteran's claim, but that it was ultimately his 
responsibility to support his claim with the appropriate 
evidence.  

Then, in the rating decision dated September 2002 and the 
statement of the case issued in January 2003, the RO informed 
the veteran of the reasons for which his claim had been 
denied, the evidence it had obtained and considered in 
support of that claim, and the evidence the veteran still 
needed to submit to substantiate that claim, including 
medical evidence establishing that his mouth cancer was 
related to his period of active service, or more 
specifically, to his in-service herbicide exposure.  As well, 
the RO notified the veteran of all regulations pertinent to 
his claim, including those involving VA's duties to notify 
and assist, and provided him an opportunity to submit 
additional evidence and to present additional argument in 
support of his claim.  As such, the veteran was provided 
notification consistent with the VCAA and its implementing 
regulations.

Second, the RO fulfilled its duty to assist the veteran in 
obtaining and fully developing all of the evidence relevant 
to his claims.  Specifically, the RO secured and associated 
with the claims file all evidence the veteran identified as 
being pertinent to his claim, including VA and private 
inpatient and outpatient treatment records.  Also of record 
are service medical and personnel records.  

The Board acknowledges that the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i).  In this case, a current VA 
examination to determine whether the veteran's mouth cancer 
is etiologically related to service is not necessary to 
decide the claim.  Service records show no treatment, 
complaints or diagnosis pertinent to the mouth, nor are such 
shown for many years after service.  Also, no competent 
medical evidence even suggesting a causal connection between 
mouth cancer and service has even been submitted or 
identified by the veteran.  Thus, any current medical opinion 
directly linking such disability to the veteran's military 
service would necessarily be speculative.  Moreover, the 
veteran himself does not argue that such was manifested or 
treated during service, only that such arose due to herbicide 
exposure.  As further explained herein, mouth cancer is not 
among the diseases determined to have a relationship to 
herbicide exposure and warranting a presumption of service 
connection.  

Finally, given that VA notified the veteran of the evidence 
needed to substantiate his claim for service connection for 
mouth cancer, explained to him who was responsible for 
submitting such evidence, and obtained and fully developed 
all other evidence necessary for the claim's equitable 
disposition, the Board may now proceed in adjudicating that 
claim on its merits.

II.  Claim for Service Connection - Mouth Cancer

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  
38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  
In this regard, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(a)(3).

Diseases associated with such exposure include:  chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; multiple myeloma; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e); 
see also 38 U.S.C.A. § 1116(f), as added by § 201(c) of the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).  The last date on which such a veteran shall 
be presumed to have been exposed to an herbicide agent shall 
be the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341, 346 
(1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996); 67 Fed. Reg. 42,600, 42,608 (2002).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court 
of Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); see also 38 C.F.R. § 
3.303(d).

In support of his appeal, the veteran has submitted written 
statements asserting that he should be service connected for 
cancer of the mouth because he developed that disease as a 
result of his exposure to Agent Orange while he was serving 
in the Republic of Vietnam during the Vietnam era.  

Post-service medical documents, specifically, an undated 
letter from Peter Katsaros, M.D., a July 1993 letter from 
James J. Lipaj, D.D.S., and treatment records from Nukala R. 
Reddy, M.D., M. C. Sofuoglu, M.D., Barberton Citizens 
Hospital, and Medina General Hospital, establish that the 
veteran has been treated for cancer, including of the mouth.  
Thus, there is evidence of a current disability.

Also, the veteran's service personnel records confirm that 
the veteran served on active duty during the Vietnam era in 
the Republic of Vietnam, from February 1969 to November 1969.  
Therefore, under 38 U.S.C.A. § 1116(a)(3), he is presumed to 
have been exposed to Agent Orange.  

To merit an award of service connection on a presumptive 
basis under 38 C.F.R. § 3.309(e), however, the veteran must 
be seeking service connection for a disease recognized as 
presumptive under 38 C.F.R. § 3.309(e).  In this case, the 
disease for which the veteran seeks service connection is 
cancer of the mouth, which, under the applicable regulatory 
provision, is not one of the diseases for which service 
connection may be presumed secondary to Agent Orange 
exposure.  As such, presumptive service connection is not 
warranted.  

The Board will therefore consider whether the veteran is 
entitled to direct service connection for cancer of the 
mouth.

In service, the veteran did not complain of, or receive 
treatment for, any abnormalities of the mouth.  Moreover, 
during examinations conducted in service in November 1970 and 
July 1971, the examiners found the veteran's mouth and throat 
to be clinically normal.  In fact, following discharge, the 
veteran did not seek treatment for any complaints associated 
with his mouth until 1993, when he discovered a lesion in his 
mouth just posterior to the mandible.  In July 1993, the 
veteran had that lesion biopsied, after which a physician 
determined that it was invasive, moderately well-
differentiated squamous cell carcinoma.  These post-service 
medical records do not suggest any causal connection between 
mouth cancer, first diagnosed decades after discharge, and 
the veteran's period of active service, including his 
presumed herbicide exposure.  

The record is absent any competent medical evidence relating 
the veteran's mouth cancer to his period of active service.  
The Board notes that in an undated letter, Dr. Katsaros wrote 
that the veteran had been treated for cancer of the mouth and 
throat, which had been attributed to his service in the Army.  
Dr. Katsaros did not, however, indicate who had attributed 
the cancer to the veteran's service, refer to any medical 
evidence supporting his comment, or offer his own opinion 
linking the cancer to the veteran's service.  The veteran 
also has not submitted a medical opinion etiologically 
relating his mouth cancer to his period of active service, 
and, as stated, identified records have already been obtained 
and considered.  

To merit an award of service connection under 38 U.S.C.A. § 
1110, the veteran must submit competent evidence establishing 
the existence of a present disability resulting from service.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In 
this case, there is simply no evidence other than the 
veteran's assertions establishing that his mouth cancer is 
related to his period of active service, including his 
presumed exposure to Agent Orange.  Unfortunately, these 
assertions, alone, may not be considered competent evidence 
of a nexus between a current disability and service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that laypersons are not competent to offer medical 
opinions).  

Inasmuch as no medical professional has related the veteran's 
mouth cancer to his period of active service, including his 
presumed Agent Orange exposure, and further insofar as mouth 
cancer is not a disease for which service connection may be 
presumed under 38 C.F.R. § 3.309(e), the Board concludes that 
squamous cell cancer of the mouth, was not incurred in or 
aggravated by active service and may not be presumed to have 
been so incurred.  The preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for squamous cell cancer, mouth, including as 
secondary to in-service herbicide exposure.  Therefore, the 
veteran may not be afforded the benefit of the doubt in the 
resolution of this claim and this claim is denied.

III.  Claim to Reopen - PTSD

The RO previously denied the veteran's claim of entitlement 
to service connection for PTSD in a rating decision dated 
June 1988.  The RO based its denial on a finding that the 
record contained no medical diagnosis of a psychiatric 
disorder, including PTSD.  The RO considered the veteran's 
service medical records, VA inpatient and outpatient 
treatment records, reports of VA examinations, and the 
veteran's written statements.  In a subsequently sent letter, 
the RO notified the veteran of the rating decision and of his 
appellate rights with regard to that decision, but the 
veteran did not appeal the decision to the Board.  The June 
1988 decision thus became final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2003).  

The veteran attempted to reopen his claim for service 
connection for PTSD by written statement received in May 
2002.  A claim that is the subject of a prior final denial 
may be reopened if new and material evidence is received with 
respect to that claim.  Once a claim is reopened, the 
adjudicator must review it on a de novo basis, with 
consideration given to all of the evidence of record.  38 
U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 
(1996).  For claims filed prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

As the RO informed the veteran in a statement of the case 
issued in January 2003, for claims filed on or after August 
29, 2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2003)).   

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans, 9 Vet. App. at 273.  This evidence is 
presumed credible for the purposes of reopening a veteran's 
claim, unless it is inherently false or untrue or, if it is 
in the nature of a statement or other assertion, it is beyond 
the competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992). 

In this case, the evidence that has been associated with the 
claims file since the RO's June 1988 rating decision includes 
VA and private treatment records, letters from private 
physicians, the veteran's health insurance information, 
service personnel records, and written statements of the 
veteran and his representative.  The Board finds that this 
evidence is new as it was not previously submitted to agency 
decisionmakers and is neither cumulative, nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened.  The Board also 
finds that this evidence is material because, by itself or 
when considered with the previous evidence of record, it 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  The newly submitted evidence, 
specifically, a June 2002 written statement from James W. 
Siddall, Ph.D., and an undated letter from Dr. Katsaros, 
indicates that, during treatment visits with Dr. Siddall in 
June 2001 and July 2001, the veteran reported PTSD symptoms, 
and since then, Dr. Katsaros has been treating the veteran 
for PTSD.  The absence of this type of evidence formed the 
basis of the RO's previous denial of the veteran's claim for 
service connection for PTSD.   

Having determined that new and material evidence has been 
submitted, the Board may reopen the veteran's previously 
denied claim of entitlement to service connection for PTSD.  
It may not, however, decide this claim before VA undertakes 
additional development.  


ORDER

Entitlement to service connection for squamous cell cancer of 
the mouth is denied.

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for PTSD is 
reopened, to this extent only the appeal is granted.


REMAND

The veteran asserts that he is entitled to service connection 
for residuals of shrapnel wounds and for PTSD.  Additional 
development is necessary before the Board can decide these 
claims.

First, in May 2003, the veteran submitted evidence, some of 
which was nonduplicative and pertinent to his claims for 
residuals of shrapnel wounds and PTSD.  The RO has not yet 
considered the nonduplicative and pertinent evidence and the 
veteran has not waived his right to have the RO do so.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  In light of this holding, 
on Remand, the RO must ensure that the veteran is afforded 
due process by initially considering the previously noted 
evidence in support of his claims.  

Second, the VCAA provides that VA must notify a claimant of 
the information needed to substantiate his claim and assist 
him in obtaining and fully developing all of the evidence 
relevant to that claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002).  In this case, VA has not yet satisfied its duty 
to assist the veteran in developing his claims.  

For instance, there is relevant medical evidence that is 
outstanding and needs to be secured.  In his written 
statement submitted directly to the Board in May 2003, the 
veteran indicated that he was treated for shrapnel wounds in 
service at two field hospitals, one in Phu Cuong and the 
other in Hobo Valley.  To date, the RO has not attempted to 
obtain records of this treatment.  Inasmuch as they might be 
pertinent to the veteran's claims for service connection for 
residuals of shrapnel wounds and PTSD, the RO should do so on 
Remand.    

In addition, the veteran asserts that he developed PTSD as a 
result of in-service stressors, including hauling away the 
bodies of dead women and children.  Medical evidence 
submitted recently, specifically, an undated written 
statement from Dr. Katsaros, establishes that a physician has 
diagnosed the veteran with PTSD.  This evidence also 
establishes that a physician has linked the veteran's PTSD to 
his period of active service.  After the veteran submitted 
this evidence, the RO attempted to develop further the 
veteran's claim by contacting the veteran and asking him to 
submit more specific information regarding his alleged in-
service stressors.  The veteran did not respond.  Given that 
this case is being remanded for other purposes, the RO should 
make another attempt to develop further the veteran's PTSD 
claim.  In so doing, the RO should advise the veteran that 
any failure to cooperate in providing the requested 
information might result in an adverse decision on his claim.  

Moreovre, insofar as the veteran's service records reflect 
participation in campaigns, additional stressor development 
is indicated in this case.  

Accordingly, this case is REMANDED for the following:

1.  VA should contact the veteran and 
request him to provide the complete 
names, addresses and dates of treatment 
of all health care professionals, VA and 
non-VA, who have treated or evaluated his 
shrapnel wounds and PTSD since his period 
of active service and whose records are 
not already in the claims file.  The RO 
should include a request that the veteran 
provide a full copy and identifying 
information pertinent to the X-ray report 
and undated VA entry submitted in 
September 2002 in connection with his 
claims.

2.  VA should ask the veteran to submit a 
more detailed written statement regarding 
the stressors that he experienced in 
service.  This statement should include 
the dates the stressors occurred, the 
places where they occurred, the unit to 
which the veteran was assigned at the 
time, and the full names of individuals 
who were injured and killed.  VA should 
inform the veteran that if he fails to 
provide the requested information, it 
might result in an adverse decision on 
his claims.

3.  After securing any necessary 
authorizations for the release of the 
veteran's treatment records, VA should 
request, obtain and associate with the 
claims file the actual clinical records, 
inpatient and outpatient records, 
consultation reports, reports of 
diagnostic testing, progress notes, and 
any other pertinent treatment records or 
evaluation reports from all identified 
health care providers, including the 
hospitals in Phu Cuong and Hobo Valley.  
If any pertinent records are unavailable, 
VA should document this fact in the 
record, notify the veteran of such 
unavailability and afford him the 
opportunity to submit to VA any relevant 
records in his possession.  

4.  Based on the stressor statements and 
evidence submitted into the record, to 
include any additionally-received 
information pursuant to the above, the RO 
should pursue all reasonable avenues of 
development in an attempt to verify the 
veteran's stressors, including contacting 
USASCRUR and all other appropriate 
authorities and requesting those 
authorities to send to VA all 
documentation that might be pertinent.  
The RO should include a request for 
information pertinent to the nature of 
the veteran's participation in any 
campaigns listed in service personnel 
records or other information relevant to 
whether the veteran served in combat.  

5.  The RO should, after completion of 
the above, prepare a report as to whether 
the veteran participated in combat and/or 
state whether any specific stressor or 
stressors are established by the record, 
providing a detailed description of any 
stressors corroborated by the record.  
All credibility determinations should be 
resolved in this report, to include based 
on consideration of the veteran's 
documented absences from duty status 
while stationed in Vietnam.  If VA 
determines that no alleged stressor 
actually occurred, it should so state.

6.  If and only if VA finds that either 
the veteran served in combat or that at 
least one of the alleged stressors 
actually occurred, it should afford the 
veteran a psychiatric examination.  VA 
should notify the veteran that if he does 
not attend the scheduled examination, his 
failure to do so might adversely affect 
his claim.  The purpose of this 
examination is to obtain an opinion as to 
whether the veteran currently has PTSD 
and if so, whether such is due to 
verified combat status or a verified 
stressor.  VA should forward the claims 
file and a copy of its stressor report to 
the examiner for review and ask the 
examiner to confirm in his written report 
that he conducted such a review.  

Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should: (1) identify all 
psychiatric disorders present, 
specifically confirming or refuting 
whether the veteran meets the diagnostic 
criteria for a diagnosis of PTSD; and 
(2) opine whether it is at least as 
likely as not that the veteran's PTSD, to 
the extent it is present, is related to 
the veteran's period of active service, 
specifically, to a verified in-service 
stressor.  VA should advise the examiner 
that he may not rely upon any unverified 
stressors in determining whether the 
veteran's in-service experiences were of 
sufficient severity to support a 
diagnosis of PTSD.  

The examiner should provide detailed 
rationale, with specific references to 
the record, for his opinion.   

7.  If, in response to the above 
development, VA receives documentation 
establishing that the veteran received 
shrapnel wounds in service, VA should 
then afford the veteran a VA examination 
of those wounds.  VA should notify the 
veteran that if he does not attend the 
scheduled examination, his failure to do 
so might adversely affect his claim.  The 
purpose of this examination is to 
determine whether the veteran currently 
has residuals of his in-service shrapnel 
wounds.  VA should forward the claims 
file to the examiner for review and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should record all current 
complaints associated with the veteran's 
in-service shrapnel wounds and 
objectively note all clinical findings 
attributable to those wounds.  The 
examiner should provide detailed 
rationale, with specific references to 
the record, for his findings.  

8.  Thereafter, VA should review the 
claims file and undertake any other 
notification and development actions 
required by the VCAA and its implementing 
regulations.  Such action should include 
informing the veteran of the nature of 
the evidence needed to support his 
claims, indicating whether the veteran 
should submit such evidence or whether VA 
will obtain and associate such evidence 
with the claims file, and generally 
requesting the veteran to submit any 
pertinent evidence in his possession.

9.  After all of the aforementioned 
development has been completed, VA should 
readjudicate the veteran's claims based 
on all of the evidence of record, 
including that which was submitted 
directly to the Board in May 2003.  If VA 
denies either benefit sought on appeal, 
it should provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto before the case is returned to 
the Board for appellate review.  

The purposes of this REMAND are to afford the veteran due 
process of law and to obtain additional medical information.  
No inference should be drawn regarding the ultimate 
disposition of these claims.  The veteran is free to submit 
any additional argument or evidence he wishes to have 
considered in connection with his appeal; however, he is not 
required to act unless he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled expeditiously); see 
also VBA's Adjudication Procedure Manual, M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03 (directing the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court).



	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



